Order affirmed, with twenty dollars costs and disbursements, with leave to the defendants, appellants, to answer within ten clays from service of order upon payment of said costs and ten dollars costs of motion awarded at Special Term. Plaintiffs are directed to serve a stipulation on defendants, appellants, permitting the individual defendants at any time prior to or on the trial to amend their answers without either breaking the issue or changing the position of the ease on the calendar. No opinion. Present — Martin, P. J., McAvoy, O’Malley, Townley and Glennon, JJ.